Citation Nr: 1514017	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an initial compensable rating for left (minor) shoulder strain.

3.  Entitlement to an initial compensable rating for left lumbar sciatica.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to February 2001; March 2002 to March 2003; and January 2004 to July 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California which-in pertinent part, granted entitlement to service connection for the low back, left shoulder, and left sciatica and assigned an initial 10-percent rating for the low back disability and noncompensable ratings for the left shoulder and left lower extremity, all effective in July 2010.  The RO in Detroit, MI exercises current jurisdiction of the claims file.

The March 2011 rating decision also granted service connection for bilateral hearing loss with a noncompensable rating which the Veteran also appealed.  After issuance of the Statement of the Case (SOC), however, the Veteran indicated on his Substantive Appeal (VA Form 9) that he limited his appeal to the issues noted in the title page.  See 38 C.F.R. § 20.202 (2014).

A May 2014 Detroit, MI RO letter informed the Veteran that the Board hearing via video conference he requested was scheduled for July 23, 2014.  He failed to report for his hearing.  There is no indication in the claims file that he requested that the hearing be rescheduled.  Hence, his hearing request is deemed to have been withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Informal Hearing Presentation, the Veteran's representative asserts that the case should be remanded for current examinations, as the only examination of record was conducted in 2010.
A claimant is entitled to a new or current VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Nonetheless, passage of time alone between the RO's decision and Board's review is not a basis for another examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95 (April 7, 1995).  The key is whether is evidence that a disability has increased in severity since the most recent examination.

The October 2010 VA examination report reflects that the objective findings on clinical examination revealed pain-free range of motion (ROM) of the low back and left shoulder, and the Veteran's neurological examination was within normal limits.  In his Notice of Disagreement (NOD), however, the Veteran asserted that he experienced daily shooting pain that radiated to his left foot.  He also asserted that driving his motor vehicle for more than 20 minutes triggered left shoulder pain that radiated to his fingers.  In as much as VA received the Veteran's NOD almost one year after the March 2011 rating decision, the Board finds that evidence of a worsening of the disabilities is of record.  See 38 C.F.R. § 3.159(a)(2) (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ obtain all relevant treatment records related to the Veteran's low back, left shoulder, and left lower extremity that have been generated since the October 2010 VA examination.  All efforts to obtain the records should be documented in the claims file.

2.  After the above is complete, the AOJ shall arrange orthopedic and neurological examinations of the Veteran by an appropriate examiner to determine the current severity of his low back, left shoulder, and left lower extremity disabilities.  All indicated diagnostic tests should be conducted.
Aside from addressing the ROM of the thoracolumbar spine and left shoulder, the examiner(s) is requested to specifically address the extent, if any, of functional loss of use of the thoracolumbar spine and/or left shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  And if possible, these findings should be portrayed in terms of degrees of additional loss of motion.  If the examiner is unable to assess any additional loss, a full explanation of why not should be provided.  If due to an absence of medical certainty, the examiner should advise whether the absence is personal to the examiner or to the medical community.

Should the neurological examination reveal lumbar radiculopathy, the examiner should identity the peripheral nerve(s) impacted.

The examiner is requested to opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities, alone, preclude him from gaining or maintaining substantially gainful employment.  When offering the requested opinion, the examiner should not consider the effects of age or any non-service connected disabilities.  The examiner should report the effects of the Veteran's disabilities on his ability to gain and maintain substantially gainful employment. 

3.  After completion of all of the above, the AOJ should re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).
  
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




